Title: To Benjamin Franklin from John Bondfield, 25 February 1780
From: Bondfield, John
To: Franklin, Benjamin



  Nantes 25 feb 1780
  Sir

I am this Instant honord with your favor of the 14 Curt.
The petition of the poor American is perfectly true as there represented some days after his arrival at Bordeaux he was taken ill of the Small Pox, he applied to me to get him into the Hospital they are not receivd into the Hospital in that disorder which I told the poor man. He was with one of his Companions who carried him as I then thought back to his Lodgings. I made enquiry after him sundry times but could never learn where he was. The morning Mr Adams was embarking for Paris he appeard at the door of the Hotel. I emediately recolected him and told him to call at my House. Mr Adams gave him also some releif. He calld the next day and gave me an account of all he had undergon (which I assure you affected me much) the same as incerted in the petion. I gave him wherewith to enable him to procure necessary subsistance for his recovery and the day before I left Bordeaux gave him also some further Releif.
At my return shall make enquiry about the man by whom he was so Hospitably entertaind and discharge the debt his bounty incur’d and am greatly flatterd at the oppertunity the poor Sailors petion gives me of exhibiting this mark of your Attentive care and Humain Attention to the miseries of the distrest Americans. I have a heavy charge against the State for like advances which I hope your Excellency will some day give me orders to lay before you. In Seaports we are almost dayly with some or other distrest Object wch in duty as fellow Beings and the addition of being honor’d with the American Affairs cannot disist from giving every succor their nessessities absolutely require. If Seamen we get them emediately shipt on board Vessels bound to the West Indies if none offer direct for the American States but Landsmen of which many Escaping from prison or other Accidental Causes they remain at our charge the most moderate we possibly can provide until some opportunities offer to send them forward.
With due respect I have the Honor to be Sir your most Obedient Humble Servant
John BondfieldHis Excellency B Franklin Esq
 Addressed: To / His Excellency B. Franklin Esq / Passy / prés / Paris
Notation: Bondfield 25 Feb 80
